DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 1/6/2021.
Claims 1, 8, and 15 have been amended.
Claims 3, 10, and 17 have been cancelled.
No claims have been added.
Claims 1, 2, 4-9, 11-16, and 18-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2016/0210117 A1) in view of Kotz et al. (Pub. No. US 2004/0068552 A1) in further view of Zonka (Pub. No. US 2015/0334067 A1).
In regards to Claims 1, 8, and 15, Kim discloses:
An emoji recommendation method, including: 
at a social networking client device having one or more processors and memory:  (Fig. 2; [0020]; [0047]; [0066]; [0067], shows devices communicating through a social network)
displaying a first user interface of a social network client application, wherein the social network client application is configured to communicate with a social network server providing a social networking platform, and wherein the social network client application corresponds to a first user of the social networking platform; (Fig. 4; [0020]; [0067]; [0188], shows user interfaces for interacting with the system including communicating with others users via a social network)
Fig. 4; [0078]-[0081]); [0047]; [0067]; [0188], shows social network providing emoji (“stickers” and “emoticons” are used interchangeably))
while displaying the first user interface of the social network client application, detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user; ([0021]; [0076], a trigger (identifying dialogue situations in the communications between the users) causes recommendations of emojis; [0026]; [0166]-[0170], shows the dialogue prediction criteria for identifying and making recommendations may be defined in advance of analyzing the utterances (i.e. identifying “triggers” in the dialogue))
in response to detecting the occurrence of the trigger event, retrieving one or more emoji recommendations from the social network server, wherein the one or more trigger (identifying dialogue situations in the communications between the users) causes recommendations of emoji); [0087], historical emoji use data (“much used at ordinary times”) is used along with preset social relationship data (see also Fig. 4; [0078]-[0081], “…relation with other party…superior or a close friend…used conveniently instead of…formality…”); [0047]; [0067], shows social network providing emoji (“stickers” and “emoticons” are used interchangeably); [0021]; [0097], shows the recommendation of a sticker used in a past situation and/or often used stickers indicating the re-use of stickers, such as selected from an established library, previous sticker usage and similar stickers to those with the usage data are selected for recommendation (as similarly described in Applicant’s specification at [00112], “…the emoji recommendation server selects, according to emoji usage of the user and the similarity degree between each emoji in the emoji library, another emoji having a relatively high emoji similarity degree with the emoji that is frequently used by the user from the emoji library, and recommends the emoji to the user by using the emoji as the recommended emoji, so that the emoji recommended to the user is similar to an emoji preferred by the user, thereby increasing the accuracy of the emoji recommendation. …”))
displaying the one or more emoji recommendations on the first user interface  (Fig. 4) 
Kim discloses the recommendations in conjunction with a social network as discussed above.  Kim does not explicitly disclose including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved [from the social network server], but Kotz teaches 
including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective [content] based on one or more attributes of the one or more [content] recommendations retrieved. (Fig. 5; [0010], shows a user providing feedback in regard to recommended content (rating, skipping), these feedback inputs form the user act as editing controls that “edit” the parameters used to make recommendation determinations, the server uses these feedback inputs to adjust preferences and comparisons to content characterizations (“attributes”) in order to make recommendations (using the characterizations/attributes and preferences to calculate correlation degrees between the user and emoji) for future recommendations (“Further, the invention provides for characterizing content so as to enable matching of the user's preferences with available content. These preferences and content characterizations, along with myriad other factors, are used to select further lists of recommended rich content.”), for example, when a user rates a content, the system will identify this and incorporate that rating to adjust future iterations of the recommendation model, which provides the user an “editing control” through which they can adjust the parameters used to make content recommendations in the future (see also [0080]-[0082]); [0038], “…feedback information provided by the user regarding the desirability and utility (i.e., a rating) of the presented content may be returned to the server process. All information so returned from the client process to the server process may be used by the server process to update its model for further, future recommendations of content to this or other users….”)
Although Kotz is drawn to a different content type than Kim, both inventions are drawn to the recommending of content based on specific parameters.  One of ordinary skill in the art would recognize that the steps used for providing and using the controls to edit preferences and parameters for future recommendations would be performed in the same manner regardless of the type of content being recommended and displayed.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kim so as to have included including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective [content] based on one or more attributes of the one or more [content] recommendations retrieved, as taught by Kotz in order to provide improved matching of content delivery (Kotz, [0010], “This personalization of content selection and delivery provides improved matching of content delivery with measured user preferences and attributes.”). 
Kim/Kotz also discloses receiving one or more emoji recommendations from a social network server during a chat session, as described above.  Kim/Kotz does not explicitly disclose, but Zonka teaches:
if the user does not have an emoji in there library (indicating it was not previously downloaded/saved), the user can be provided an option to download (representing a recommendation); Fig. 4, shows a chat window)
in accordance with detecting the receipt of a message from the second user that includes at least one emoji that the user has not downloaded for the user's own, sending a request an emoji recommendation. ([0028]; [0037], if the user does not have an emoji in there library (indicating it was not previously downloaded/saved), the user can be provided an option to download (representing a recommendation), the detection and option to download performed by the application (such as a social network or other communication application), reading on the social network server providing a recommendation (the messages and emoticons are processed using a server, [0027]; [0028]); Fig. 4, shows a chat window)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Kim/Kotz so as to have included providing a user the opportunity to download an emoji that is not currently in their library when the emoji appears in a message received by the user, as taught by Zonka.
Kim/Kotz discloses a “base” method/system in which emojis can be recommended for download during a chat sessions, as shown above Zonka teaches a comparable method/system emojis can be downloaded during a chat session, as shown 
In regards to Claims 7 and 14, Kim discloses the recommendations in conjunction with a social network as discussed above.  Kim does not explicitly disclose including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved [from the social network server], but Kotz teaches:
wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective [content] based on one or more attributes of the one or more [content] recommendations retrieved from the social network server includes: 
identifying one or more [content] from the first user's [content] usage history that have been used to determine the correlation degree of the user and the respective [content]; and providing one or more controls to reduce or eliminate the effect of selected ones of the one or more related [content] in the calculation of correlation shows a user providing feedback in regard to recommended content (rating, skipping), these feedback inputs from the user act as editing controls that “edit” the parameters used to make recommendation determinations, the server uses these feedback inputs to adjust preferences and comparisons to content characterizations (“attributes”) in order to make recommendations (using the characterizations/attributes and preferences to calculate correlation degrees between the user and emoji) for future recommendations (“Further, the invention provides for characterizing content so as to enable matching of the user's preferences with available content. These preferences and content characterizations, along with myriad other factors, are used to select further lists of recommended rich content.”), for example, when a user “skips” a content, the system will identify this identify this “usage history” for that (and/or other content) to adjust future iterations of the recommendation model, “…feedback information provided by the user regarding the desirability and utility (i.e., a rating) of the presented content may be returned to the server process. All information so returned from the client process to the server process may be used by the server process to update its model for further, future recommendations of content to this or other users….”)
Although Kotz is drawn to a different content type than Kim, both inventions are drawn to the recommending of content based on specific parameters.  One of ordinary skill in the art would recognize that the steps used for providing and using preferences and parameters based on usage for future recommendations would be performed in the same manner regardless of the type of content being recommended and displayed.
“This personalization of content selection and delivery provides improved matching of content delivery with measured user preferences and attributes.”). 
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kotz in further view of Zonka in further view of Sighart et al. (Pub. No. US 2007/0106672 A1). 
In regards to Claims 2, 9, and 16, Kim discloses:
retrieving one or more emoji recommendations from a social network server, as described above.  Kim/Kotz/Zonka does not explicitly disclose, but Sighart teaches:
wherein detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user includes: 
while displaying a listing of currently downloaded [items], detecting that there are less than a preset amount of currently downloaded [items] in the listing of currently downloaded [items]; ([0035], when the number of songs (media items/content) falls below a threshold, recommendation are requested)
when the number of songs (media items/content) falls below a threshold, recommendation are requested)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Kim/Kotz/Zonka so as to have included sending a request for additional media items/content when a user currently has less than a preset amount of media items/content, as taught by Sighart.
Kim/Kotz/Zonka discloses a “base” method/system in which recommendation are made to users regarding media/content, as shown above.  Sighart teaches a comparable method/system in which recommendation are made to users regarding media/content, as shown above.  Sighart also teaches an embodiment in which a request for additional media items/content s sent when a user currently has less than a preset amount of media items/content, as shown above.  One of ordinary skill in the art would have recognized the adaptation of sending a request for additional media items/content when a user currently has less than a preset amount of media items/content to Kim/Kotz/Zonka could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Claims 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kotz in further view of Zonka in further view of Weber et al. (Pub. No. US 2013/0006817 A1). 
In regards to Claims 4, 11, and 18, Kim discloses:
wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes: 
identifying one or more relationship chains between the user and one or more associated users of the user that have been used to determine the correlation degree of the user and the respective emoji; ([0078]-[0081]; [0181]; [0182])
Kim/Kotz/Zonka also discloses receiving one or more emoji recommendations from a social network server including recommendations based on relationship chains and controls to adjust one or more parameters for calculating a correlation degree of the user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network, as described above.  Kim/Kotz/Zonka does not explicitly disclose, but Weber teaches:
providing one or more controls to reduce or eliminate the effect of selected ones of the one or more relationship chains in the calculation of future recommendations by the social network server. ([0033]-[0035], shows that a user’s metadata is collected including metadata that can be used as influence on recommendations made to the user; Fig. 5; Fig. 6; [0035]-[0037], shows the user having controls that can be used to reduce (or delete) the amount of influence that a relationship chain can have (see 514 and 608, john’s influence is reduced), for example the user can select a parameter (such as the relationship chain with John) and reduce an attribute associated with that relationship chain (such as size of influence))
Weber discloses a system for allowing users to actively manage how certain parameters of their metadata (such as a social connection) influence recommendations made to them.  The reduction/deletion or increasing of metadata in order to adjust the influence of the metadata (or social connection) would be similar to Kim/Kotz/Zonka’s method of liking or disliking a piece of content in order to include or exclude it form influencing subsequent recommendations.  Both Systems include controls available to users to manage how parameters that are currently used to determine recommendation (such as social connection or previously recommended content) are used to influence future recommendations.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kim/Kotz/Zonka so as to have included the ability to reduce or eliminate the effect of selected ones of the one or more relationship chains in the calculation of future recommendations by the social network server, as taught by Weber in order to provide users with control over recommendations to ensure that the most useful data is used to provide the most accurate recommendations (Weber, [0037], “…wants to reduce the influence of her friends…because they often do not like the same things as she.”). 
In regards to Claims 5, 12, and 19, Kim/Kotz discloses receiving one or more emoji recommendations from a social network server including recommendations based on relationship chains, as described above.  Kim/Kotz also discloses controls to adjust 
receiving a first user input invoking the one or more controls to reduce or eliminate the effect of a first relationship chain of the one or more relationship chains in the calculation of future recommendations (Fig. 5; Fig. 6; [0035]-[0037], shows the user having controls that can be used to reduce (or delete) the amount of influence that a relationship chain can have (see 514 and 608, john’s influence is reduced), for example the user can select a parameter (such as the relationship chain with John) and reduce an attribute associated with that relationship chain (such as size of influence))) 
in response to receiving the first user input, sending an indicator of the first relationship chain to the social network server, wherein the social network server removes or reduce the effect of the first relationship chain in the calculation future recommendations for the first user. (Fig. 5; Fig. 6; [0035]-[0037], shows the user having controls that can be used to reduce (or delete) the amount of influence that a relationship chain can have (see 514 and 608, john’s influence is reduced), for example the user can select a parameter (such as the relationship chain with John) and reduce an attribute associated with that relationship chain (such as size of influence)))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kim/Kotz/Zonka so as to have included receiving a first user input invoking the one or more controls to reduce or eliminate the effect of a first relationship chain of the one or more relationship chains 
In regards to Claims 6, 13, and 20, Kim discloses the use of social intimacy in the determining of emoji recommendations ([0078]-[0081]; [0181]; [0182])
wherein the social network server reduces the effect of the first relationship chain by reducing a respective social intimacy degree between the first user and the user corresponding to the first relationship chain. (Fig. 5; Fig. 6; [0035]-[0037], shows the user having controls that can be used to reduce (or delete) the amount of influence that a relationship chain can have (see 514 and 608, john’s influence is reduced), for example the user can select a parameter (such as the relationship chain with John) and reduce an attribute associated with that relationship chain (such as size of influence))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kim/Kotz/Zonka so as to have included wherein the social network server reduces the effect of the first relationship chain by reducing a respective social intimacy degree between the first user and the user corresponding to the first relationship chain, as taught by Weber in order to provide users with control over recommendations to ensure that the most useful data is used to provide recommendations (Weber, [0033];[0036]). 

Additional Relevant Art Not Relied Upon
Borgs et al. (Pub. No. US 2011/0252121 A1). Borgs teaches providing one or more controls to reduce or eliminate the effect of selected ones of the one or more relationship chains in the calculation of future recommendations by the social network server, as recited in Claim 4 (see at least [0006]; [0007]; [0074], shows “trust” being used to reduce or eliminate a user (relationship chain) in the calculation of recommendations, the relationship chain input by the user (“member-to-member” selection)).

Response to Arguments
Applicant’s arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
Applicant’s arguments are moot in view of the new prior art rejections, citations, and/or explanations provided above.  Although Examiner has withdrawn Hullette, it has not been disqualified as prior art.  Although Examiner believes that Hullette still reads on all of the claim elements to which it was applied, Examiner believes that Zonka may be clearer and easier to understand regarding how it is applied to the claims (based on Applicant’s discussions and explanations of the claims in the most recent interview and remarks).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             March 5, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624